

115 HR 5194 IH: Pregnancy Discrimination Amendment Act
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5194IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mr. Walberg (for himself, Mrs. Noem, Ms. Jenkins of Kansas, Ms. Stefanik, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Civil Rights Act of 1964 to provide protections against pregnancy discrimination in
			 the workplace, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pregnancy Discrimination Amendment Act. 2.Protections against pregnancy discrimination in the workplaceSection 701(k) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(k)) is amended in the first sentence, by striking as other persons not so affected but similar in their ability and inserting as any other applicants for employment with, or employees employed by, the same employer, in work that is performed under similar working conditions, who are not so affected but similar in their temporary ability.
		